DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2 are pending in the application. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Camomilla (WO 00/08259) in view of Thim (WO 82/03241) [a copy of both of these foreign references is attached herewith].
Re Claim 1:  Camomilla discloses a safety barrier (see Figs. 1-6) comprising: 
a body (1) installed on a road (2); 
a steel plate portion (the steel plate “portion” comprising the zone in which stainless steel plates 15a, 15b, 16a, and 16b are disposed; see Figs. 2-4) placed between the body (1) and the road (2); and 
an anchor portion (screw anchor 3) passing through the steel plate portion and having an upper part (the portion near 7 and 8 in Fig. 1) buried in the body and a lower part (at 4) buried in the road, and a middle part (the threaded portion of screw anchor 3 between the upper and lower portions; specifically see the bent portion in Fig. 5) therebetween, the middle part extending through a first space (comprising spaces 12 and 13; Fig. 4) formed between the body and the road;
wherein upon an impact applied to the body, the body (1) is moved while accompanying bending deformation of the middle part in the first space so that the impact is absorbed (see Fig. 5), and after bending deformation occurs in the middle part, the steel plate portion (specifically at plate 15a; see Figs. 5 and 6) breaks the anchor portion (3; see Fig. 6) to implement further movement of the body (1) caused by the impact so that the impact is dispersed.

	Camomilla fails to explicitly disclose a connector placed around the middle part, allowing the first space to be formed during formation of at least one of the road and the body and allowing connection of the road and the body after the formation of the road and the body.
	Thim teaches the use of a device comprising a body (the upper portion of foot structure 4, above plate 6; see Fig. 4) and a foundation portion (the lower portion of foot structure 4, below plate 6; see Fig. 4); an anchor portion (5) having an upper part buried in the body, a lower part buried in the foundation portion and a middle part (the portion within sleeves 6b) therebetween, the middle part extending through a first space (within sleeves 6b) formed between the body and the foundation portion; and further comprising a connector (plate 6, including sleeves 6b) placed around the middle part, allowing the first space to be formed during formation of at least one of the foundation portion and the body and allowing connection of the foundation portion and the body after the formation of the foundation portion and the body, for the purpose of defining a fracture zone between the body and the foundation portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Camomilla such that it comprises a connector placed around the middle part, allowing the first space to be formed during formation of at least one of the road and the body and allowing connection of the road and the body after the formation of the road and the body, as taught by Thim, for the purpose of defining a fracture zone between the body and the road.
Re Claim 2:  Thim further teaches wherein the connector (plate 6, including sleeves 6b) is made of a material (for example, polyethelene plastics material; see page 7, lines 25-26) having a lower strength than a strength of at least one of the foundation portion and the body, for the purpose of defining a fracture zone between the body and the road.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Camomilla such that the connector is made of a material having a lower strength than a strength of at least one of the road and the body, as taught by Thim, for the purpose of defining a fracture zone between the body and the road.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678